        Case 1:18-mc-00532-AKH Document16
                                        17 Filed
                                            Filed12/20
                                                  12/20/18  Page1 1
                                                       /18 Page   ofof
                                                                     12
        Case 1:18-mc-00532-AKH Document



                                      UNIT ED STATES                                                     WRITER & DIRECT DIAL

                          SECURITIES AND EXCHANGE COMMISSION                                             How ARD A. FISCHER
                               NEW YOR K REGI ONA L OFFI CE                                                 (212) 336-0589 ~

                                                                                                     ~r~
                                                                            400
                                  BROOKFIELD PLACE, 200 VESEY STREET, SUITE
                                        NEW YORK, NEW YORK 10281-1022
                                                                                           ~
                                                     Dece mber 20, 2018
                                                                                           r
                                                                                      ~;.,yz_ __
                                                                                                    of2 -~c i~

                                                                                                              ,
                                                                                                                    (
                                                                                                                  ,,?-?"l-~
                                                                                                                                     'y I
                                                                                                                                      ~


                                                    ~~ ~                                           ~ ~' 1                   cf
SUBMITTED VIA ECF                                                                                  ~                                 .~
Hon. Alvin K. Helle rstein                                                                   CJ (,~ 6 7 ( ia_'.j ( 'J
                                                    ~Y-~ J.-r1-a--/               J
                                                                         ){~) •,,                           .~ ~
Daniel Patric k Moyn ihan
Unite d States Court house                           Q
                                                     7
                                                             &C-,t.,,(._                      l~
                                                                                                           <-Y·
                                      Cf ,~ /I , ':5             . ._ zi4_   ~~<:2.
500 Pearl St.
NewY ork,N Y100 07-13 12              ,~~                     ~aR        .    '                     tP      cf)_a_£/4._s....~
                                ~~, ~ r;2,9-{_; ~/2 <!: ( ~ e _ .
                                  h
                                                                                                                           £'f,r z__e ~

        Re:      SEC v. Premier Holding Corp., 18-misc-0532 (AKH) ~
                                                                   (''i:C'P                                               # t   J) ·
                                                                                                                      1 2,..- 7-D   'tg-
Your Honor:
                                                                      Order in the above-captioned
                                                                                                                         (1?:!C,
        We write in response to the Cour t's Dece mber 19, 2018                                       ·                             ~
                                                             nstru es the applicable standards that
matte r [Dock et Entry 15]. Respectfully, the Order misco
                                                           to enforce an administrative subpo ena in an
govern the SEC' s application. Since the application is
                                                               (c), and not Rule 37, which governs
ongoi ng investigation, it is governed by 15 U.S.C. § 78(u)
disco very in a filed, litigation context.
                                                                    withd raw the Orde r set out in Dock et
         For that reason, we respectfully reque st that the Cour t
                                                                 ule, which woul d result in the SEC' s
Entry 15 and rever t to the previ ously order ed briefi ng sched
                                                             subm itted on or befor e Janua ry 11, 2019.
Reply Brief in Furth er Supp ort of its Application being
                                                                     n volun tary comp liance with its
         In the interim, the SEC will continue its attempts to obtai
                                                              parag raphs 11-19 of the Nove mber 19,
 subpoena, but as set forth in our previ ous subm ission (see
                                                           ation), since our repea ted efforts to discuss
 2018 Ellen bogen Decla ration subm itted with the applic
                                                               unsuccessful, it is highly unlik ely that
 this matte r with Resp onden t's various counsels have been
                                                           more obstru ction and delay.
 conti nued discussions would yield anything other than

       USD CSD NY
       DOCUMENT                                          Respectfully submitted,
       ELECTRONICALLY FILED
                                                         s/ Howa rd A. Fisch er
       DOC #: _ _ _-+-=-                                 Howa rd A. Fisch er
       DATE FILED:__w:::c...,-_..:.....1- - - - -        Senio r Trial Coun sel

 cc:      Oppo sing counsel (via ECF)
       Case 1:18-mc-00532-AKH Document 17 Filed 12/20/18 Page 2 of 2




Judg e wrote:
                                                                        of 15
"Def enda nt's appe aranc e is incon siste nt with contumacy, the basis
                                                                         is
U.S.C. § 78(u)(c). Ther e has been no refusal to obey. Rule 37(a )(l)
                                                                           re
applicable since the statute does not control. See R. 81, FRCP. I adhe
to my Dec. 19, 2018 order (ECF # 15).

12-20-18
Alvi n K. Helle rstein "
